DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JOSEPH CORDARO,
                                Petitioner,

                                          v.

   DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES,
                      Respondent.

                               No. 4D21-1766

                              [August 25, 2021]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Gillman, Sandra Bosso-
Pardo,     and     Carolyn      Bell,    Judges;    L.T.     Case     No.
502019CA015583XXXXMB.

    Heather Rose Cramer of Heather Cramer Law, Palm Beach Gardens,
for petitioner.

  Christie S. Utt, General Counsel, and Elana J. Jones, Assistant
General Counsel, Tallahassee, for respondent.

PER CURIAM.

   Petitioner seeks second-tier certiorari review of a circuit court order
quashing her license suspension and remanding for a further hearing.
In Gordon v. State, Department of Highway Safety & Motor Vehicles, 166
So. 3d 902 (Fla. 4th DCA 2015), this Court rejected the argument that
the validity of a license suspension is moot and that further proceedings
are not required where the suspension expires during the pendency of
the appellate proceedings. The circuit court followed binding precedent
from this Court and did not depart from the essential requirements of
law. We deny the petition and certify conflict with McLaughlin v.
Department of Highway Safety & Motor Vehicles, 128 So. 3d 815 (Fla. 2d
DCA 2012).

   Petition denied. Conflict certified.

WARNER, KLINGENSMITH, and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2